 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   DEMARREA MCCOY-GORDON,                                         Case No. 1:19-cv-01669-EPG (PC)

12                          Plaintiff,
                                                                    ORDER TO SUBMIT APPLICATION
13            v.                                                    TO PROCEED IN FORMA PAUPERIS
                                                                    OR PAY FILING FEE WITHIN 45 DAYS
14   M. COTA and SHERMAN,
15                          Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. Plaintiff filed a complaint on November 26, 2019. Plaintiff has not paid the

19   $400.00 filing fee or submitted a complete application to proceed in forma pauperis pursuant to

20   28 U.S.C. § 1915.1

21            Accordingly, IT IS HEREBY ORDERED that:

22   ///

23   ///

24   ///

25   ///

26            1
                 Plaintiff submitted an application to proceed in forma pauperis (ECF No. 2), but the form he submitted
     does not include all of the necessary sections. Under 28 U.S.C. § 1915(b), Plaintiff is still responsible for paying the
27   filing fee, and the funds are to be collected from his trust account (when funds are available). Accordingly, Plaintiff
     must authorize the California Department of Corrections and Rehabilitation to collect funds from his trust account
28   and forward those funds to the Court.
                                                                1
 1             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

 2   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

 3   the $400.00 filing fee for this action. No requests for extension will be granted without a

 4   showing of good cause. Failure to comply with this order may result in dismissal of this

 5   action.

 6
     IT IS SO ORDERED.
 7

 8      Dated:       December 3, 2019                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
